Title: To Thomas Jefferson from Philip Reed, 8 October 1808
From: Reed, Philip
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Kent County 8th Octo. 1808
                  
                  Mr. it 
                     Medford proposes visiting Washington City in a short time, He wishes to Obtain an employment in some department of the govt and to this end wishes an introduction to you. I have therefore taken the liberty to present him to you. Mr. Medford has been engaged in Important Transactions in this Country & in Europe. I have the Honor to be with very great respect. 
                  Your Most Obedt. Servt
                  
                     Phil Reed 
                     
                  
               